ORDER
The Disciplinary Review Board having filed with the Court its decision concluding that STEVEN M. OLITSKY of IRVING-TON, who was admitted to the bar of this State in 1976, and who has been suspended from the practice of law since May 15, 1997, by Orders of the Court filed April 28, 1997, June 30, 1998, and April 9, 1999, and who remains suspended at this time, should be suspended from the practice of law for a further period of six *29months for violating RPC 1.3 (lack of diligence) and RPC 1.4(a) (failure to communicate);
And the Disciplinary Review Board having concluded that the term of suspension should commence on the expiration of the six-month suspension ordered by the Court effective November 6, 1997;
And good cause appearing;
It is ORDERED that STEVEN M. OLITSKY is suspended from the practice of law for a period of six months and until the further Order of the Court, retroactive to May 16, 1998; and it is further
ORDERED that no application for reinstatement be submitted by respondent until all ethics matters pending against him on October 15,1997, are concluded; and it is further
ORDERED that prior to any application for reinstatement, respondent shall submit proof of his fitness to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that on reinstatement to practice, respondent shall practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of three years and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of suspension and that respondent continue to comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.